UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLYREPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number000-30262 VISUALANT, INCORPORATED (Exact name of registrant as specified in charter) Nevada 91-1948357 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 500 Union Street, Suite 406, Seattle, Washington USA 98101 (Address of principal executive offices) (Zip Code) 206-903-1351 (Registrant's telephone number, including area code) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x The number of shares of common stock, $.001 par value, issued and outstanding as ofJanuary 12, 2010:29,262,707 shares 1 TABLE OF CONTENTS Page Number PART 1 FINANCIAL INFORMATION 3 ITEM 1 Financial Statements (unaudited) 3 Balance Sheets as of December 31, 2009 and September 30, 2009 4 Statements of Operations For the three months ended December 31, 2009 and 2008, and the period from October 8, 1998 (Date of Inception) to December 31, 2009 5 Statements of Cash Flows For the three months ended December 31, 2009 and 2008 and for the period from October 8, 1998 (Date of Inception) to December 31, 2009 6 Notes to the Financial Statements. 7 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operation 11 ITEM 4 Controls and Procedures 11 PART II OTHER INFORMATION 12 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 12 ITEM 6 Exhibits and Reports on Form 8-K 12 SIGNATURES 13 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Visualant, Incorporated (development stage company) at December 31, 2009 and September 30, 2009, the statements of operations for the three months ended December 31, 2009 and 2008, the statements of cash flows for the three months ended December 31, 2009 and 2008 and for the period from October 8, 1998 (date of incorporation) to December 31, 2009, have been prepared by the Company's management, in conformity with principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three month period ended December 31, 2009 are not necessarily indicative of the results that can be expected for the year ending September 30, 3 VISUALANT, INCORPORATED (Development Stage Company) BALANCE SHEETS December 31, 2009 and September 30, 2009 December 31, 2009 September 30, 2009 ASSETS CURRENT ASSETS Cash $ 212,884 $ 5,325 Prepaid Expenses 29,015 6,514 Total Current Assets 241,899 11,839 Investment 50 50 TOTAL ASSETS $ 241,949 $ 11,889 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Notes payable $ 157,072 $ 157,072 Convertible notes payable 192,765 - Accrued expenses and other liabilities 139,968 133,407 Accrued expenses and other liabilities due to related parties 753,138 722,346 Accounts payable 168,349 209,159 Accounts payable due to related parties 237,117 156,367 Total Current Liabilities 1,648,409 1,378,351 Commitments and Contingencies - - STOCKHOLDERS' DEFICIT Preferred stock - $0. 001 par value, 50, 000,000 shares authorized, no shares issued and outstanding - - Common stock - $0.001 par value, 200,000,000 shares authorized, 29,862,707 and 29,162,707 shares issued and outstanding, respectively 29,862 29,162 Additional paid in capital 6,374,673 6,229,,733 Deficit accumulated during the development stage (7,810,995 ) (7,625,357 ) Total Stockholders' Equity (Deficiency) (1,406,460 ) (1,366,462 ) TOTAL LIABILITIES & EQUITY $ 241,949 $ 11,889 The accompanying notes are an integral part of these financial statements 4 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF OPERATIONS For the Three Months Ended December 31, 2009 and 2008 and the Period from October 8, 1998 (Date of Inception) to December 31, 2009 Three Months Ended December 31, 2009 Three Months EndedDecember 31, 2008 Period of Inception from October 8, 1998 to December 31, 2009 Revenues $ - $ - $ - Expenses Research and development 23,500 214,105 1,475,022 Administrative 150,075 300,335 4,822,307 Total Operating Expense 173,575 514,440 6,297,329 Loss from Operations (173,575 ) (514,440 ) (6,297,329 ) Other Income (Expense) Settlement of debt - - 43,400 Interest expense (12,063 ) (14,706 (402,739 ) Loss of deposit - - (1,154,327 ) Net Loss $ (185,638 ) $ (529,146 ) $ (7,810,995 ) Net Loss Applicable to Common Stockholders Basic and diluted $ (0.01 ) $ (0.02 ) Weighted Average Shares used in computing basic and diluted net loss per share 29,221,847 26,439,503 The accompanying notes are an integral part of these financial statements 5 VISUALANT, INCORPORATED (Development Stage Company) STATEMENTS OF CASH FLOWS For the Three Months Ended December 31, 2009 and 2008 and the Period from October 8, 1998 (Date of Inception) to December 31, 2009 Three Months Ended Three Months Ended October 8, 1998 December 31, December 31, to December 31, 2009 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (185,638 ) $ (529,146 ) $ (7,810,995 ) Reconciliation of net loss to net cash used in operating activities: Depreciation, amortization and tangible and intangible asset impairments - - 19,808 Issuance of capital stock for expenses 49,000 322,105 730,311 Stock based compensation 35,304 35,304 617,601 Stock Options Issued in exchange for services - - 244,553 Amortization of debt discount 4,101 - 4,101 Amortization of Deferred Financing - - 96,000 Loss of deposit - - 1,154,327 Capital contributions - expenses - - 10,950 Increase (decrease) in cash resulting from changes in assets andliabilities: Prepaid expenses (22,501 ) 740 (29,015 ) Accounts payable and accrued expenses 77,293 171,545 3,592,946 Net Cash Used in Operating Activities (42,441 ) 548 (1,369,413 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - - (12,308 ) Purchase of investment - deposit - - (1,154,377 ) Net Cash Used in Investing Activities - - (1,166,685 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of common stock - - 2,022,892 Proceeds from issuance of convertible debt 250,000 - 675,340 Proceeds from issuance of notes payable - - 300,951 Repayment of notes payable - - (250,201 ) Net Cash Provided by Financing Activities 250,000 - 2,748,982 Net Changein Cash 207,559 548 212,884 Cash at Beginning of Period 5,325 255 - Cash at End of Period $ 212,884 $ 803 $ 212,884 Supplemental disclosure of cash flow information Cash paid during the period for interest - - 141,413 Issuance of common stock to retire debt - 482,095 482,095 Issuance of warrants in connection with convertible debt 61,336 - 61,336 The accompanying notes are an integral part of these financial statements 6 VISUALANT, INCORPORATED (Development Stage Company) NOTES TO FINANCIAL STATEMENTS December 31, 2009 1. ORGANIZATION Visualant,
